DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
This communication is considered fully responsive to the amendment filed on 05/18/2022.
Claims 1-15, 31-45 are pending and are examined in this office action. 
No new claim has been added and no claim has been cancelled. 

Response to Arguments
Applicant’s arguments, filed on 05/18/2022, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.
In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well a new prior art. See WANG et al. (US 20160344841 A1”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15, 31-45 are rejected under 35 U.S.C. 103 as being unpatentable over SEED et al. (US 20170041231 A1; hereinafter as “SEED”) in view of WANG et al. (US 20160344841 A1; hereinafter as “WANG”).





Regarding claim 1, SEED teaches an apparatus (Fig. 3: IOT Gateway: Fig. 11: IoT Gateway 152: [0096], Also Fig. 18: IoT Gateway 273), comprising: at least one processor (processor is apparatus/IoT Gateway: [0104]); and 
at least one memory including computer program code (memory with computer instruction/software program: [0104]); wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least (processor, memory has software program: [0104]): 
send, by an Internet-of-Things (IoT)-related device (see fig. 3: IoT Device; also Fig. 11: IoT Field Device 153: devices (e.g., IoT field device 153: [0096], Also IoT Device 270 in Fig. 18) toward a wireless access device of a wireless network; create flow request message (==E2E Session) requesting, for a flow session between the IoT-related device and a remote device, establishment of a flow leg  between the IoT-related device and the wireless access device for the flow session(see fig. 11: end to end communication between ToT Sensor 153 and end device 156 through IOT Gateway 152: [0096]; End to End Session included SL Session ID, QoS , : [0106], [0109]).

SEED does not expressively teach:  
the create flow request message comprising a flow identifier selected by the IoT-related device for the flow leg of the flow session and a unique device identifier of the remote device; and 
support, based on the flow leg between the IoT-related device and the wireless access device, communication of an IoT data packet including a unique device identifier of the IoT-related device, the flow identifier, and IoT device data.  

WANG, in the same field of endeavor, discloses:
the create flow request message comprising a flow identifier selected by the IoT-related device for the flow leg of the flow session and a unique device identifier of the remote device (“fig. 1a: FIG. 1A, FIG. 1B, and FIG. 1C. FIG. 1A illustrates an exemplary service layer communication scenario with an intermediary node (herein Type 1-indirect service layer communications). In FIG. 1A, source entity 102 communicates with destination entity 106 through service layer intermediary entity 104.”: [0029]; fig. 6-7 , Fig. 14 CAPA create multiple service layer connectivity flows between IOT application and another IOT device: [0081];   create a connection with Connection Type; Source/IOT ID; Destination/Remote IOT ID: [0082]-[0083]) and 
support, based on the flow leg between the IoT-related device and the wireless access device, communication of an IoT data packet including a unique device identifier of the IoT-related device, the flow identifier, and IoT device data (Based on the CAPA procedures and functionalities, as discussed herein, the following are impacts of CAPA and additional functions introduced to M2M/IoT devices and/or gateways. M2M/IoT devices or gateways support the proposed connection establishment function as discussed herein. For example, devices or gateways support sending “connectivity creation request” to CAPA and receiving “connectivity notification” from CAPA. Devices or gateways report context information such as source preference or destination preference to CAPA. A gateway may support CAPA function for connection establishment for other devices behind it.: [0085]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of SEED to include the above recited limitations as taught by WANG in order to  establishing a protocol so that that deployed equipment may be managed efficiently(WANG; [0002]).


Regarding claim 2, SEED in view of WANG, specifically, SEED teaches, the apparatus of claim 1, wherein a header of a packet including the create flow request message comprises the unique device identifier of the IoT-related device (Unique ID of IoT Device, App ID: [0111]-[0112], TABLE 2; Header of SL Session includes, inter alia, SL Message Type, SL Session ID: [0116]; [0130]).

Regarding claim 3, SEED in view of WANG, specifically, SEED teaches, the apparatus of claim 1, wherein the unique device identifier of the IoT-related device comprises a layer-2 address of the IoT-related device or an identifier assigned by the wireless network for the IoT-related device (IOT Application resides within IoT Device having unique App ID: [0111]-[0112], TABLE 3: IP address/MAC Address).

Regarding claim 4, SEED in view of WANG, specifically, SEED teaches, the apparatus of claim 1, wherein the create flow request message comprises a globally unique identifier of a remote device (TABLE 3: IP address or MAC Address).

Regarding claim 5, SEED in view of WANG, specifically, SEED teaches the apparatus of claim 1, wherein the create flow request message is sent based on a determination by the IoT-related device to initiate establishment of the flow session (see fig. 3 and Fig. 18: A SL session may be layered on top of one or more underlying transport or access network communication sessions (which may also be called connections, herein).: [0010]).

Regarding claim 6, SEED in view of WANG, specifically, SEED  teaches, the apparatus of claim 1, wherein the create flow request message is sent based on receipt of a new flow request message, the new flow request message comprising a globally unique identifier of a remote device (new SL Session with IP address or MAC Address: [0112]-[0113]).

Regarding claim 7, SEED in view of WANG, specifically, SEED  teaches,  the apparatus of claim 1, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: receive, by the IoT-related device from the wireless access device, a create flow response message associated with the create flow request message, the create flow response message comprising the flow identifier (“the overall round trip latency for SL requests and responses to travel between the application and targeted M2M /IoT device)” with IOT application specific information . : [0099]; the response includes the SL session ID specified in the corresponding request. IoT application 155 receives the response indicating that IoT device application 155 accepted the E2E SL Session Establishment request: [0109]).

Regarding claim 8, SEED in view of WANG, specifically, SEED  teaches, the apparatus of claim 1, wherein the IoT data packet is sent without including routable address information in the IoT data packet (“E2E SL session partners to determine whether or not 3GPP 161 or broadband Ethernet 162 (or other UN) may be reconfigured (or is already configured) to meet the QoS requirements of the E2E SL session requested at step 172”: [NOTE: does not includes particular routable address information, can use any available connection]: [0106]]).

Regarding claim 9, SEED in view of WANG, specifically, SEED  teaches, the apparatus of claim 1, wherein the IoT-related device comprises an IoT device (Fig. 3: IoT Device, Fig. 11, and Fig. 12: IoT Device).

Regarding claim 10, SEED in view of WANG, specifically, SEED teaches, the apparatus of claim 9, wherein, to support communication of the IoT data packet between the IoT device and the wireless access device, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus (Fig. 3: IOT Gateway: Fig. 11: IoT Gateway 152: [0096], Also Fig. 18: IoT Gateway 273) to at least:
Obtain the IoT device data locally at the IoT device; and send the IoT data packet from the IoT device toward the wireless access device (an application may require E2E communication with a specific M2M /IoT device application across a wide area network. There may be sensors 121 that are communicatively connected with patient monitoring application 124 via a first underlying network 122 and a second underlying network 124. [0077]).

Regarding claim 11, SEED in view of WANG, specifically, SEED  teaches, the apparatus of claim 9, wherein, to support communication of the IoT data packet between the IoT device and the wireless access device (IoT Gateway support SL Session between IoT Device and IoT Server: Fig. 3, Fig. 11, Fig. 18), the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus (Fig. 3, Fig. 11, Fig. 18: IoT Gateway) to at least: receive the IoT data packet at the IoT device from the wireless access device (IoT Device receives data from IoT Server: “application 156 sends a request to IoT SL 165 (which may be hosted on IoT server 151) to establish an E2E SL session between itself and IoT device application 155. The request of step 172 includes the E2E QoS requirements that application 156 defined in step 171.” [0106]-[0107]); and process the IoT device data locally at the IoT device (The response may include other information as well such as application specific response information. The targeted destination for the response is determined by the SLCM. To do this the SLCM or ACM uses a local state that it maintains for each and every E2E SL Session Request that it initiates or re-targets (as described in Step 223 below): [0125]).

Regarding claim 12, SEED in view of WANG, specifically, SEED  teaches, the apparatus of claim 1, wherein the IoT-related device comprises an IoT hub device configured to support an IoT device (Fig. 3: with IoT Gateway/Hub /IoT Server, Fig. 10: [0089]-[0090], Fig. 9-13: multiple hub/HOPs: [0008], [0015]).

Regarding claim 13, SEED in view of WANG, specifically, SEED teaches, the apparatus of claim 12, wherein, to support communication of the IoT data packet between the IoT hub device and the wireless access device, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus (Fig. 3: IOT Gateway: Fig. 11: IoT Gateway 152: [0096], Also Fig. 18: IoT Gateway 273) to at least:

    PNG
    media_image1.png
    525
    809
    media_image1.png
    Greyscale

 receive, by the IoT hub device from the IoT device, the IoT device data (“E2E communication between application 131 and device 132 involves communication across three different access network technology hops, such as cellular 141, broadband Ethernet 142, and Wi-Fi 143. Similar examples are also shown with regard to communication over multiple networks for E2E communication, such as communication between application 134 and device 135, as well as communication between application 137 and device 138” [NOTE: receive data using any kinds of communication]: [0089]); and send the IoT data packet from the IoT hub device toward the wireless access device (E2E SL Session based methods/procedures to allow M2M /IoT SL instances to coordinate E2E QoS for a multi-hop communication path spanning across multiple underlying network technologies and/or operators. Where these methods involve coordinating E2E reachability schedules of multiple SL instances and applications, budgeting of latency and jitter across multiple underlying network hops, and ensuring minimum throughput, targeted cost, and required security levels are also achieved: [0038];   Also : Fig. 10, [0089]).

Regarding claim 14, SEED in view of WANG, specifically, SEED teaches, the apparatus of claim 12, wherein, to support communication of the IoT data packet between the IoT hub device and the wireless access device, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus (Fig. 3: IOT Gateway: Fig. 11: IoT Gateway 152: [0096], Also Fig. 18: IoT Gateway 273) to at least:

    PNG
    media_image1.png
    525
    809
    media_image1.png
    Greyscale

 receive the IoT data packet at the IoT hub device from the wireless access device (E2E SL Session based methods/procedures to allow M2M /IoT SL instances to coordinate E2E QoS for a multi-hop communication path spanning across multiple underlying network technologies and/or operators: [0038]; [0089]); identify the IoT device (SL Session reply with Session ID: [0100] last few lines); and send the IoT device data from the IoT hub device toward the IoT device  ( [0038]; The context may include application (e.g., IoT device application 155) or SL (e.g., IoT SL 166) specified reachability schedule(s), application or SL specified maximum communication latency (single-hop and/or end-to-end), application or SL specified throughput (single-hop and/or end-to-end), application or SL specified jitter, application or SL specified error rate, level of security and cost: [0100]).

Regarding claim 15, SEED in view of WANG, specifically, SEED teaches, the apparatus of claim 1, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus (Fig. 3: IOT Gateway: Fig. 11: IoT Gateway 152: [0096], Also Fig. 18: IoT Gateway 273) to at least one of: 
send, by the IoT-related device toward the wireless access device, an attach request message requesting attachment of the IoT-related device to the wireless network, wherein the attach request message includes a globally unique identifier of the IoT- related device and the unique device identifier of the IoT-related device; or send, by the IoT-related device toward the wireless access device, a registration message configured to register with the wireless network at least one of IoT device accessibility information or IoT device capability information (“The establishment of a M2M /IoT SL session between session participants may be initiated as part of the SL registration process”: [0011]-[0012], SL Session is capability function: [0134], [0154]).

Regarding claims 31-45, the claim is interpreted and rejected for the same reason as set forth in claims 1-15.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                            

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411